        Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 1 of 43



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION



Dr. William Dickey, DMD,
                                                                              3:19-cv-910 DPJ-FKB
                                                   Plaintiff,

v.                                                              CLASS ACTION COMPLAINT

                                                                JURY TRIAL DEMANDED
Delta Dental Plans Association; DeltaUSA; Delta Dental
Insurance Company; Arizona Dental Insurance Service,
Inc.; Delta Dental Plan of Arkansas, Inc.; Delta Dental of
California; Delta Dental of Colorado; Delta Dental of
Delaware, Inc.; Delta Dental of the District of Columbia;
Hawaii Dental Service; Delta Dental Plan of Idaho, Inc.;
Delta Dental of Illinois; Delta Dental Plan of Indiana, Inc.;
Delta Dental of Iowa; Delta Dental of Kansas, Inc.; Delta
Dental of Kentucky, Inc.; Maine Dental Service Corp.;
Dental Service of Massachusetts, Inc.; Delta Dental Plan
of Michigan, Inc.; Delta Dental of Minnesota; Delta Dental
of Missouri; Delta Dental of Nebraska; Delta Dental Plan
of New Hampshire, Inc.; Delta Dental of New Jersey, Inc.;
Delta Dental Plan of New Mexico, Inc.; Delta Dental of
New York, Inc.; Delta Dental of North Carolina; Delta
Dental Plan of Ohio, Inc.; Delta Dental Plan of Oklahoma;
Oregon Dental Service; Delta Dental of Pennsylvania;
Delta Dental of Puerto Rico, Inc.; Delta Dental of Rhode
Island; Delta Dental of South Dakota; Delta Dental of
Tennessee, Inc.; Delta Dental Plan of Vermont, Inc.; Delta
Dental of Virginia; Delta Dental of Washington; Delta
Dental Plan of West Virginia, Inc.; Delta Dental of
Wisconsin; and Delta Dental Plan of Wyoming,

                                                Defendants.




                                                   1
         Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 2 of 43




                                                    TABLE OF CONTENTS

                                                                                                                                            Page

INTRODUCTION AND SUMMARY ............................................................................................4

PARTIES

        I.           Plaintiff ....................................................................................................................8

       II.           Defendants ...............................................................................................................8

JURISDICTION AND VENUE ....................................................................................................13

INTERSTATE COMMERCE .......................................................................................................14

FACTUAL ALLEGATIONS ........................................................................................................14

      III.           Delta Dental’s Insurance Plans ..............................................................................14

     IV.             Structure Of The Delta Dental System: Independent Companies
                     And An Association ...............................................................................................17

       V.            Defendants’ Market Allocation Scheme ................................................................18

     VI.             Defendants’ Anticompetitive Compensation of Dentists ......................................24

CLASS ACTION ALLEGATIONS ..............................................................................................37

CAUSES OF ACTION ..................................................................................................................39

COUNT ONE – NATIONWIDE INJUNCTIVE RELIEF ............................................................39

COUNT TWO – MISSISSIPPI MONETARY DAMAGES UNDER SHERMAN ACT .............40

COUNT THREE – MISSISSIPPI MONETARY DAMAGES UNDER STATE LAW ...............41

PRAYER FOR RELIEF ................................................................................................................42

JURY DEMAND ...........................................................................................................................43




                                                                        2
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 3 of 43




       1.        Plaintiff, Dr. William Dickey, DMD, individually and on behalf of all others

similarly situated, brings this action for (a) injunctive relief on behalf of a nationwide class of

dentists in the Delta Dental provider network; (b) damages on behalf of a Mississippi class of

dental service providers, based upon personal knowledge of his own acts and upon information

and belief as to all other matters alleged herein, against: (1) the Delta Dental Plans Association

(“DDPA”) and its subsidiary DeltaUSA; (2) the 39 independent Delta Dental companies

(collectively, “Plans”), which are: Delta Dental Insurance Company (“DDIC”); Arizona Dental

Insurance Service, Inc. (“Delta Arizona”); Delta Dental Plan of Arkansas, Inc. (“Delta Arkansas”);

Delta Dental of California (“Delta California”); Delta Dental of Colorado (“Delta Colorado”);

Delta Dental of Delaware, Inc. (“Delta Delaware”); Delta Dental of the District of Columbia

(“Delta District of Columbia”); Hawaii Dental Service (“HDS”); Delta Dental Plan of Idaho, Inc.

(“Delta Idaho”); Delta Dental of Illinois (“Delta Illinois”); Delta Dental Plan of Indiana, Inc.

(“Delta Indiana”); Delta Dental of Iowa (“Delta Iowa”); Delta Dental of Kansas, Inc. (“Delta

Kansas”); Delta Dental of Kentucky, Inc. (“Delta Kentucky”); Maine Dental Service Corp. (“Delta

Maine”); Dental Service of Massachusetts, Inc. (“Delta Massachusetts”); Delta Dental Plan of

Michigan, Inc. (“Delta Michigan”); Delta Dental of Minnesota (“Delta Minnesota”); Delta Dental

of Missouri (“Delta Missouri”); Delta Dental of Nebraska (“Delta Nebraska”); Delta Dental Plan

of New Hampshire, Inc. (“Delta New Hampshire”); Delta Dental of New Jersey, Inc. (“Delta New

Jersey”); Delta Dental Plan of New Mexico, Inc. (“Delta New Mexico”); Delta Dental of New

York, Inc. (“Delta New York”); Delta Dental of North Carolina (“Delta North Carolina”); Delta

Dental Plan of Ohio, Inc. (“Delta Ohio”); Delta Dental Plan of Oklahoma (“Delta Oklahoma”);

Oregon Dental Service (“Delta Oregon”); Delta Dental of Pennsylvania (“Delta Pennsylvania”);

Delta Dental of Puerto Rico, Inc. (“Delta Puerto Rico”); Delta Dental of Rhode Island (“Delta


                                                3
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 4 of 43




Rhode Island”); Delta Dental of South Dakota (“Delta South Dakota”); Delta Dental of Tennessee,

Inc. (“Delta Tennessee”); Delta Dental Plan of Vermont, Inc. (“Delta Vermont”); Delta Dental of

Virginia (“Delta Virginia”); Delta Dental of Washington (“Delta Washington”); Delta Dental Plan

of West Virginia, Inc. (“Delta West Virginia”); Delta Dental of Wisconsin (“Delta Wisconsin”);

and Delta Dental Plan of Wyoming (“Delta Wyoming”). Defendants are referred to collectively

herein as “Delta Dental” or “Defendants.”

                                INTRODUCTION AND SUMMARY

       2.            The United States Supreme Court has repeatedly stated that “collusion is the

supreme evil of antitrust.” F.T.C. v. Actavis, Inc., 133 S.Ct. 2223, 2233 (2013). The Supreme

Court has also explained the types of collusion long condemned by the antitrust laws: “Certain

agreements, such as horizontal price fixing and market allocation, are thought so inherently

anticompetitive that each is illegal per se without inquiry into the harm it has actually caused.”

Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 768 (1984).

       3.            This is a class action brought on behalf of dental providers to enjoin an ongoing

conspiracy between and among the individual Plans and their association, the DDPA, to allocate

markets in violation of the prohibitions of the Sherman Act and Mississippi law. In addition, this

action seeks to recover damages for a class of dental providers.

       4.            This case involves a contract, combination, or conspiracy among the Defendants

to allocate markets and geographic territories within the United States and its territories in violation

of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1, 3, and Mississippi law, Miss. Code Ann.

§ 75-21-1, et seq.

       5.            Delta Dental is a self-described network of independent companies identified

above. They conduct business in all 50 states, the District of Columbia, and Puerto Rico. These


                                                    4
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 5 of 43




Plans are all members of the DDPA.

       6.        Defendants have entered into a horizontal market allocation agreement that is per

se illegal under the antitrust laws.

       7.         The Antitrust Division of the Department of Justice defines per se illegal market

division as follows: “Market division or allocation schemes are agreements in which competitors

divide markets among themselves. In such schemes, competing firms allocate specific customers

or types of customers, products, or territories among themselves. For example, one competitor will

be allowed to sell to, or bid on contracts let by, certain customers or types of customers. In return,

he or she will not sell or, or bid on contracts let by, customers allocated to the other competitors.

In other schemes, competitors agree to sell only to customers in certain geographic areas and refuse

to sell to, or quote intentionally high prices to, customers in geographic areas allocated to

conspirator companies.”

       8.         Defendant Plans are potential competitors who have agreed to allocate exclusive

geographic markets. Defendant Plans formalized and enforced this territorial market allocation

scheme by means of the license agreements issued by Defendant DDPA. These license agreements

limit and restrict the ability of Defendant Plans to compete outside of their respective territorial

markets. Because the officers of the Defendant Plans make up the Board of the DDPA, serve as

the principal officers of DDPA, and effectively exercise “complete and unfettered control over the

operations of the association,” United States v. Topco Associates, Inc., 405 U.S. 596, 599 (1972),

these license agreements constitute horizontal territorial market allocations that are per se unlawful

under the antitrust laws.

       9.         DDPA has confirmed the market allocation agreement in submissions to the

WIPO Arbitration and Mediation Center. WIPO reported that, according to DDPA, “its business


                                                  5
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 6 of 43




is operated through 39 member companies” that are “licensed to offer services under the DELTA

DENTAL mark in specific regions of the US. Each company has to use the mark in its company

or legal trading name together with a geographic indicator describing its territory. In addition, each

member must register a URL incorporating the DELTA or DELTA DENTAL trade names together

with a geographic indicator.”

       10.        No “Delta Dental” plan is permitted to expand operations into another state or

region where another “Delta Dental” plan is operating.

       11.       The individual Plans have agreed not to compete against one another in their

allocated market territories, which insulates individual Plans from competition in those areas. This

entrenches and perpetuates the dominant market position that each of them has historically enjoyed

in their allocated market territories. Their market power is the direct result of the illegal conspiracy

to divide and allocate markets unlawfully.

       12.        These restrictions, which have been followed by individual Plans, prevent

competition that would otherwise occur among the Plans. The Plans have recognized that the brand

restrictions curtail opportunities for growth in underserved regions of other states. Likewise, Plans

with stronger capital balances are unable to expand the brand outside their designated territories,

which in turn limits their opportunities to seek profitable growth.

       13.        The harm from Defendants’ market allocation is reflected in suppression of

compensation below levels that would prevail in a competitive marketplace to dental providers

who are members of the Delta Dental provider network (hereinafter referred to as “Delta Dental

Providers”).

       14.        As a result of Defendants’ agreed-upon territorial restraints, Delta Dental’s

compensation to dental service providers was collusively and unlawfully suppressed below the


                                                   6
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 7 of 43




level that would prevail in a competitive marketplace.

       15.       The fact that the restraints may be imposed through licensing agreements with

the DDPA does not make them less facially anticompetitive. A recent decision out of the Northern

District of Alabama held that analogous territorial restrictions by members of the Blue Cross Blue

Shield Association (“BCBSA”) are subject to per se review under the Sherman Act. In re Blue

Cross Blue Shield Antitrust Litig., 308 F.Supp.3d 1241 (N.D. Ala. 2018) (“BCBS”), appeal denied,

2018 WL 7152887 (11th Cir. Dec. 12, 2018).

       16.       Delta Dental’s practices have been condemned by dentists and state dental

associations. For example, the California Dental Association (“CDA”) and some dentists sued

Delta California, alleging contractual and unfair competition claims associated with Delta

California’s 2011 proposed reimbursement rate cuts for dentists under Delta California’s

standardized provider agreement for the Delta Dental Premier network. California Dental Ass’n,

et al. v. Delta Dental of Cal., No. CGC 14-538849 (Cal. App. Dept. Super. Ct.). Similarly, the

Washington State Dental Association filed a complaint in 2018 with the Antitrust Division of the

Washington State Attorney General’s Office, alleging that Delta Washington engaged in illegal

practices.

       17.       Judicial intervention is necessary to address Defendants’ unlawful conduct.

Without such intervention, Delta Dental’s practices will continue to undercompensate dental

providers who are part of its network and will result in harm to patients. Plaintiff therefore asks

the Court to certify a nationwide class action for injunctive relief – the “Injunction class”— under

Fed. R. Civ. P. 23(b)(2) and to certify a Mississippi damages class—the “Mississippi class”—

under Fed. R. Civ. P. 23(b)(3) for treble damages.

       18.       The injunction class is defined as follows:


                                                 7
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 8 of 43




                  All Delta Dental Providers, not owned or employed by any of the
                  Defendants, that provide dental goods or services to Delta Dental
                  insureds pursuant to a Delta Dental insurance policy within the
                  United States and its territories.

        19.         The Mississippi class is defined as follows:

                  All Delta Dental Providers in the State of Mississippi, not owned or
                  employed by any of the Defendants, that provided dental goods or
                  services to a Delta Dental insured pursuant to a Delta Dental
                  insurance policy within the State of Mississippi and within three
                  years of the date of filing of this action.


                                              PARTIES

        I.        Plaintiff


        20.         Plaintiff William Dickey, DMD (“Dr. Dickey”) is a dental services provider and

a citizen of the State of Mississippi. He is a member of Big River Dental, LLC, 103 Christian

Drive, Suite B, Brandon, Mississippi 39042. During the relevant time period, Dr. Dickey provided

covered dental goods and services to consumers insured by Defendants pursuant to his in-network

contract with DDIC. As a result of the anticompetitive conduct alleged herein, Dr. Dickey was

deprived of the choice of accepting dental patients under the greater number of insurance plans

that he would have been able to choose from in a competitive market, and was reimbursed less for

providing dental goods and services than he would have been but for that anticompetitive conduct.

Dr. Dickey has been injured in his business or property as a result of Defendants’ violations of the

antitrust laws.

        II.       Defendants

        21.         Defendant DDPA is an Illinois nonprofit corporation located at 1515 West 22nd

Street, Suite 450, Oak Brook, IL 60523. DDPA is a national association of independent Delta

Dental companies. The DDPA’s Board of Directors is composed almost entirely of the chief


                                                   8
         Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 9 of 43




executive officers of the members plans of the DDPA. The member Plans vote on DDPA’s actions

and elect its officers, who are often officers of an individual Plan.

         22.      Defendant DeltaUSA is an Illinois nonprofit corporation located at 1515 West

22nd Street, Suite 450, Oak Brook, IL 60523. Throughout the class period, DeltaUSA was a

subsidiary of DDPA, and acted in concert with DDPA and the Plans to devise and implement the

alleged contract, combination or conspiracy. The member Plans of the DDPA vote on DeltaUSA’s

actions and elect its officers, who are often officers of an individual Plan.

         23.      Defendant DDIC is a Delaware Corporation with its principal place of business

at 560 Mission Street, #1300, San Francisco, CA 94105. DDIC represents that it offers and

administers Delta Dental PPO and other fee-for-service dental programs in Alabama, Florida,

Georgia, Louisiana, Mississippi, Montana, Nevada and Utah. DDIC also reports that it offers and

administers fee-for-service dental programs and provides a dental provider organization plan in

Texas.

         24.      Defendant Delta Arizona is an Arizona nonprofit corporation located at 5656

West Talavi Boulevard, Glendale, AZ 85306, and also conducts business as Delta Dental Plan of

Arizona, Inc. and uses the trade name Delta Dental of Arizona.

         25.   Defendant Delta Arkansas is an Arkansas corporation located at 1513 Country Club

Road, Sherwood, AR 72120.

         26.      Defendant Delta California is a California corporation located at 560 Mission

Street, #1300, San Francisco, CA 94105.

         27.      Defendant Delta Colorado is a Colorado corporation located at 4582 S. Ulster

Street, Suite 800, Denver, CO 80237.

         28.      Defendant Delta Delaware is a Delaware corporation located at One Delta Drive,

Mechanicsburg, PA 17055.
                                                  9
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 10 of 43




       29.       Defendant Delta District of Columbia is a District of Columbia corporation

located at One Delta Drive, Mechanicsburg, PA 17055.

       30.       Defendant HDS is a Hawaii corporation located at 700 Bishop Street, Suite 700,

Honolulu, HI 96813.

       31.       Defendant Delta Idaho is an Idaho corporation located at 555 E. Parkcenter

Boulevard, Boise, ID 83706.

       32.       Defendant Delta Illinois is an Illinois corporation located at 111 Shuman

Boulevard, Naperville, IL 60563.

       33.       Defendant Delta Indiana is an Indiana corporation located at 225 S. East Street,

Suite 358, Indianapolis, IN 46202.

       34.       Defendant Delta Iowa is an Iowa nonprofit corporation located at 9000

Northpark Drive, Johnston, IA 50131.

       35.       Defendant Delta Kansas is a Kansas nonprofit corporation located at 1619 N

Waterfront Parkway, Wichita, KS 67206.

       36.       Defendant Delta Kentucky is a Kentucky nonprofit corporation located at 10100

Linn Station Road, Suite 700, Louisville, KY 40223, and may also conduct business under the

assumed name of Delta Dental Plan of Kentucky, Inc.

       37.       Defendant Delta Maine does business as Delta Dental Plan of Maine, Inc. and is

a Maine nonprofit corporation located at 1022 Portland Road, Suite Two, Saco, ME 04072-9674.

       38.       Defendant Delta Massachusetts is a Massachusetts corporation located at 465

Medford Street Boston, MA 20129, and Delta Massachusetts may also conduct business under the

name of Delta Dental of Massachusetts.

       39.       Defendant Delta Michigan is a Michigan nonprofit corporation located at 4100


                                               10
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 11 of 43




Okemos Road, Okemos, MI 48864, and Delta Michigan may also conduct business under the

assumed names of Delta Dental of Michigan, Inc. and Delta Dental Plan of Michigan.

       40.       Defendant Delta Minnesota is a Minnesota nonprofit corporation located at 500

Washington Avenue South, Minneapolis, MN 55415.

       41.       Defendant Delta Missouri is a Missouri nonprofit corporation located at 12399

Gravois Road, St. Louis, MO 63127.

       42.       Defendant Delta Nebraska is a Nebraska nonprofit corporation located at 1807

N. 169th Plaza, Suite B, Omaha, NE 68118.

       43.       Defendant Delta New Hampshire is a New Hampshire corporation located at 1

Delta Drive, Concord, NH 03301.

       44.       Defendant Delta New Jersey is a New Jersey corporation located at 1639 Route

10, Parsippany, NJ 07054.

       45.       Defendant Delta New Mexico is a New Mexico nonprofit corporation located at

2500 Louisiana Boulevard, NE, Suite 600, Albuquerque, NM 87110.

       46.       Defendant Delta New York is a New York nonprofit corporation located at One

Delta Drive, Mechanicsburg, PA 17055.

       47.       Defendant Delta North Carolina is a North Carolina nonprofit corporation

located at 4242 Six Forks Drive, Raleigh, NC 27609.

       48.       Defendant Delta Ohio is an Ohio nonprofit corporation located at 550 Polaris

Parkway, Suite 550, Westerville, OH 43082, and Delta Ohio also conducts business under the

fictitious name of Delta Dental of Ohio, Inc.

       49.       Defendant Delta Oklahoma is an Oklahoma nonprofit corporation located at 201

Robert S. Kerr Avenue, Oklahoma City, OK 73102.


                                                11
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 12 of 43




       50.       Defendant Delta Oregon is an Oregon nonprofit corporation located at 601 SW

2nd Avenue, Portland, OR 97204, and also conducts business under the assumed business names

of Delta Dental of Oregon and Delta Dental Plan of Oregon.

       51.       Defendant Delta Pennsylvania is a Maryland corporation located at One Delta

Drive, Mechanicsburg, PA 17055.

       52.       Defendant Delta Puerto Rico is a Puerto Rican for profit corporation located at

14 Calle 2 Suite 200, Guaynabo, PR 00968.

       53.       Defendant Delta Rhode Island a Rhode Island nonprofit corporation located at

10 Charles Street, Providence, RI 02903.

       54.       Defendant Delta South Dakota is a South Dakota corporation located at 124 S.

Euclid Avenue, Floor 2, Pierre, SD 57501, and also conducts business as Delta Dental Plan of

South Dakota.

       55.       Defendant Delta Tennessee is a Tennessee nonprofit corporation located at 240

Ventura Circle, Nashville, TN 37228.

       56.       Defendant Delta Vermont is a Vermont nonprofit corporation located at 12

Bacon Street, Suite B, Burlington, VT 05401.

       57.       Defendant Delta Virginia is Virginia corporation located at 4818 Starkey Road,

Roanoke, VA 24018.

       58.       Defendant Delta Washington is a Washington nonprofit corporation located at

400 Fairview Avenue North, Suite 800, Seattle, WA 98109.

       59.       Defendant Delta West Virginia is a West Virginia corporation located at One

Delta Drive, Mechanicsburg, PA 17055.

       60.       Defendant Delta Wisconsin is a Wisconsin nonprofit corporation located at 2801

Hoover Road, Stevens Point, WI 54481.
                                               12
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 13 of 43




       61.     Defendant Delta Wyoming is a Wyoming corporation located at 6705 Faith Drive,

Cheyenne, WY 82009.

                                JURISDICTION AND VENUE


       62.       Plaintiff brings federal antitrust claims under Sections 1 and 3 of the Sherman

Act (15 U.S.C. §§ 1, 3), and under Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26), as

well as state law claims under Miss. Code Ann. § 75-21-1 et seq. of the Mississippi statutes. This

Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337 and 1367.

       63.       This Court has personal jurisdiction over each Defendant on multiple bases,

including: (a) Defendant DDIC is registered to do business in and has entered into contracts with

dentists in Mississippi; (b) all of the Defendants have significant business in and contacts with

Mississippi through national insurance programs, both through the provision of dental goods,

services, and facilities to consumers insured by DDIC, and by allocation of territories above; (c)

all Defendants are co-conspirators and are part of the same contract, combination, or conspiracy;

(d) all Defendants conspired with DDIC, DDPA, and DeltaUSA; (e) all of the Defendants use

standardized forms prescribed by the DDPA and/or DeltaUSA in dealing with dentists; and (f) all

of the Defendants require dentists who are in the individual provider networks of each Plan

Defendant to accept patients of the other Defendants, often without compensation for services

rendered.

       64.       This Court therefore has personal jurisdiction over Defendants under Section 12

of the Clayton Act (15 U.S.C. § 22), because the Defendants transacted business in this District.

This Court also has personal jurisdiction under Mississippi law because Defendants participated

in a conspiracy in which Delta Dental parent entities and at least one conspirator committed acts

in furtherance of the conspiracy in Mississippi. This Court also has jurisdiction because

                                               13
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 14 of 43




Defendants, in person or through their agents and/or co-conspirators, transacted in business,

contracted to supply goods and services, regularly do business, and derive revenue within

Mississippi.

        65.       Venue is proper in this District under: (a) Section 12 of the Clayton Act (15

U.S.C. § 22) because Defendants transact business in this District, and (b) 28 U.S.C. § 1391,

because a significant part of the events, acts and omissions giving rise to this action occurred in

the District.

                                  INTERSTATE COMMERCE

        66.       Defendants’ activities as set out in this complaint have substantially affected, and

are within the flow of, interstate trade and commerce. Many of the Delta Dental Providers,

including Plaintiff, provide services, goods, or facilities to persons who reside in other states.

        67.       The DDPA is involved in interstate commerce.             It controls many of the

operations of each of the individual Plans, controls the marketing and use of the “Delta Dental”

brand by each of the Plans, and dictates the terms and conditions of the standardized Delta Dental

Provider Agreement that each Plan imposes on dental service providers, such as dentists, who

become part of the Delta Dental network.

                                  FACTUAL ALLEGATIONS

        III.    Delta Dental’s Insurance Plans

        68.       Delta Dental operates a variety of dental insurance health plans. The Plans

reimburse costs of dental services and goods that dentists provide to patients.

        69.       Delta Dental Premier is a traditional fee for service plan that allows a subscriber

to visit any licensed dentist and to change dentists without first obtaining permission from Delta

Dental. It offers the largest network of dentists. These dentists have agreed to contracted fees with

Delta Dental.
                                                  14
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 15 of 43




        70.        Delta Dental PPO ™ is a preferred provider program, and Delta Dental PPO

patients have access to a network of dentists who accept reduced fees for covered services.

        71.        DeltaCare® HMO provides low-cost dental coverage with minimal or no

copayments. The focus is on preventive care and the subscriber chooses from a fixed network of

dentists.

        72.        DeltaCare® USA is a prepaid plan that features set copayments, no annual

deductibles and no maximums for covered benefits. The focus is on preventative care and the

subscriber, in most states, selects a primary care dentist from the DeltaCare USA network. In some

states, DeltaCare USA is offered as an open access plan where enrollees can obtain treatment from

any licensed dentist; however, deductibles and maximums may be applied to out-of-network

treatment.

        73.        Delta Dental Patient Direct is a dental service discount plan where the subscriber

chooses from a panel of participating dentists who charge discounted fees. The subscriber pays

these fees to the dentist at the time of treatment.

        74.        Delta Dental PPO Plus Premier combines the Delta Dental PPO and Premier

networks. With this plan, even if a patient’s Delta Dental Premier dentist is not in the PPO network,

the patient still receives the benefit of that dentist's contracted fee.

        75.        There is also a special plan for members of the American Association of Retired

Persons (“AARP”).

        76.        Delta Dental’s website provides the following description of which Plans provide

these various services:

                Delta Dental of California offers and administers Delta Dental
                PPO™ and other fee-for-service dental programs for groups
                headquartered in the state of California.


                                                   15
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 16 of 43




               Delta Dental of New York offers and administers Delta Dental PPO
               and other fee-for-service programs in New York.

               Delta Dental of Pennsylvania and its affiliates offer and administer
               Delta Dental PPO and other fee for-service dental programs in
               Delaware (Delta Dental of Delaware), Maryland, Pennsylvania,
               West Virginia (Delta Dental of West Virginia) and the District of
               Columbia (Delta Dental of the District of Columbia).

               Delta Dental Insurance Company offers and administers Delta
               Dental PPO and other fee-for-service dental programs to groups
               headquartered or located in Alabama, Florida, Georgia, Louisiana,
               Mississippi, Montana, Nevada and Utah, and vision programs to
               groups headquartered in West Virginia. In Texas, Delta Dental
               Insurance Company offers and administers fee-for-service dental
               programs and provides a dental provider organization (DPO) plan.

               DeltaCare® USA is underwritten in these states by these entities:
               AL — Alpha Dental of Alabama, Inc.; AZ — Alpha Dental of
               Arizona, Inc.; CA — Delta Dental of California; AR, CO, IA, MA,
               ME, MI, MN, NC, ND, NE, NH, OK, OR, RI, SC, SD, VA, VT,
               WA, WI, WY — Dentegra Insurance Company; AK, CT, DC, DE,
               FL, GA, KS, LA, MS, MT, TN, WV — Delta Dental Insurance
               Company; HI, ID, IL, IN, KY, MD, MO, NJ, OH, TX — Alpha
               Dental Programs, Inc.; NV — Alpha Dental of Nevada, Inc.; UT —
               Alpha Dental of Utah, Inc.; NM — Alpha Dental of New Mexico,
               Inc.; NY — Delta Dental of New York, Inc.; PA — Delta Dental of
               Pennsylvania. Delta Dental Insurance Company acts as the
               DeltaCare USA administrator in all these states. These companies
               are financially responsible for their own products.

               The AARP® Dental Insurance Plan is insured by Delta Dental
               Insurance Company (Contract 1230) in AK, AL, DC, DE, FL, GA,
               LA, MD, MS, MT, NV, NY, PA, PR, TN, TX, UT, VI and WV, by
               Dentegra Insurance Company (Contract 1230) in AR, AZ, CA, CO,
               CT, HI, IA, ID, IL, IN, KS, KY, ME, MI, MN, MO, NC, ND, NE,
               NH, NJ, NM, OH, OK, OR, RI, SC, SD, VA, VT, WA, WI and WY,
               and by Dentegra Insurance Company of New England (Contract
               1230) in MA. The plan is administered by Delta Dental Insurance
               Company. For Texas residents your Master Policy Form number is
               TX-AMD-MC-DPO-D-DC(DELTAUSA1-2005).These companies
               are financially responsible for their own products.

       77.       As can be seen from the foregoing descriptions, while Delta Dental Plans operate

in various states and territories, they offer a common set of dental insurance programs from which

                                               16
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 17 of 43




subscribers can choose.

       IV.    Structure Of The Delta Dental System: Independent Companies And An
       Association

       78.     The Delta Dental System is now the leading dental care insurer in the United States.

One in three Americans with dental insurance are insured through Delta Dental—Delta Dental

serves over 80 million Americans. Three out of every four dentists in America are part of the Delta

Dental System.

       79.        Moreover, Delta Dental has a Research and Data Institute, which is advertised as

“the world’s most comprehensive collection of dental claims data, along with a staff of experts

dedicated to analyzing and interpreting it.”

       80.        The DDPA is an association of the independent Delta Dental Plans.

       81.        The Plans are members of, and govern, the DDPA.

       82.        The DDPA is entirely controlled by its member Plans, all of whom are

independent dental insurance companies or an affiliate of those companies.

       83.        The Plans control the Board of Directors of the DDPA. The Board of Directors

of DDPA is comprised of Presidents and CEOs of the Delta Dental Plans.

       84.        The DDPA promotes this group of independent companies as a single provider

– “Delta Dental” – and names it as the nation’s largest dental insurance covering more than 80

million Americans and providing the largest dental network in the nation.

       85.        The DDPA is an instrumentality of the Plans. The Plans elect the Board and

appoint the officers of the DDPA. The members of the Board and the officers of the DDPA are

officers of the Defendant licensees. The Plans vote on any major actions of the DDPA. The Plans

thus exercise actual control over the major decisions of the DDPA.



                                                17
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 18 of 43




       V.       Defendants’ Market Allocation Scheme

       86.        Defendants have entered into a “contract, combination or conspiracy” to provide

dental insurance under the “Delta Dental” brand in exclusive territories.

       87.        Although the Defendant Plans do not compete with each other using the “Delta

Dental” brand in any states or territories and have never done so since the Delta Dental

organization was created, the independent Plans are potential competitors.

       88.        The Plans have used their control over the DDPA to coordinate their activities.

       89.        For example, each Plan entered into a licensing agreement with the DDPA, and

Defendants used these agreements to restrain competition.

       90.        The license agreements limit each Plan to compete on a branded basis only in its

own state or region. Thus, each Plan is only licensed to provide “Delta Dental” branded dental

insurance in a single state or region and cannot operate outside the region using the “Delta Dental”

name. Through the license agreements and the DDPA, which the Plans create and control, each

Defendant agrees that the Plans will not compete under the “Delta Dental” trademarks and trade

names outside of their designated territory, and they will report no revenue received from other

regions. Some, like DDIC, do operate in multiple states, but use “DBAs” to operate in each of

those states. Those separate entities are licensed to do business only in particular regions, do not

compete outside the borders of those regions, and report no revenue from other regions. Thus, the

territorial restraints imposed upon Delta Dental Plans are nationwide.

       91.        Each Defendant that is a licensee from the DDPA is an independent company or

legal entity. Because of the control that the Plans exercise over the DDPA, the territorial allocation

imposed by the DDPA through these licenses is a territorial allocation that the Plans have agreed

to implement.

       92.        Because the DDPA is controlled by its member Plans, any agreement between
                                                 18
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 19 of 43




the DDPA and one of its member Plans constitutes a horizontal agreement between and among the

Plans themselves.

        93.       Delta Dental Plans have a long history of using market allocation agreements to

enrich themselves. For example, the Michigan Dental Service Corporation, which was the

predecessor entity to Delta Michigan, was modeled on the medical health plans of the 1930s and

1940s. At that time such health plans had an “exclusive service area” in which to operate free

from like-branded competition.

        94.       Similarly, the Plans are restricted to operating in specific territories in which they

are authorized to operate.

        95.       As DDPA informed the WIPO Arbitration and Mediation Center: “its business

is operated through 39 member companies” that are “licensed to offer services under the DELTA

DENTAL mark in specific regions of the US. Each company has to use the mark in its company

or legal trading name together with a geographic indicator describing its territory. In addition, each

member must register a URL incorporating the DELTA or DELTA DENTAL trade names together

with a geographic indicator.”

        96.       The Delta Dental Plans’ annual statements to state insurance departments also

confirm that insurance premiums are “Allocated by States and Territories.” The statements also

confirm that Defendants obtain revenues exclusively from their exclusive territories. For example,

the Delta Dental Plan of Arkansas reports revenue only from Arkansas, and the Delta Dental Plan

of Rhode Island reports revenue only from Rhode Island.

        97.       A number of the Plans have formal corporate relationships, which entrench the

use of exclusive territories.

        98.       For example, Dentegra Group, Inc. (“DGI”) is a holding company for Delta


                                                  19
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 20 of 43




California and other entities. A 2017 Delaware Department of Insurance Examiner’s Report on

DGI and its wholly owned subsidiary, Dentegra Insurance Company, contained a chart of the

“Insurance Holding Company System of Delta California,” and is excerpted below:




As the chart demonstrates, other than Delta California and Delta Pennsylvania, some of the entities

under the DGI umbrella are: (a) a number of Plans operated in (Alabama, Georgia, Louisiana,

Mississippi, Montana, Nevada, Texas, and Utah by DDIC, and (b) a number of Plans off of or

                                                20
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 21 of 43




along the Eastern Seaboard (Delta District of Columbia, Delta Puerto Rico, Delta Delaware, Delta

New York, and Delta West Virginia).

       99.        Delta District of Columbia, Delta Delaware, and Delta West Virginia are all

under the DGI umbrella. Delta Pennsylvania is never going to permit those other Plans to compete

directly with it or with Delta California and its affiliates. Similarly, DDIC, which falls under the

DGI umbrella, reportedly serves the markets of Alabama, Florida, Georgia,                 Louisiana,

Mississippi, Montana, Nevada, and Utah; it also offers and administers fee-for-service dental

programs and provides a dental provider organization in Texas. DDIC does not permit other Plans

to compete freely and directly with it in those States, because all of those companies now purport

to function as part of the DGI “enterprise structure.” In a truly competitive world, it is

inconceivable that a company like Delta California, on the hunt for “fresh markets,” would not

have invaded other states. Delta California refrained from doing so because of its web of DDPA-

sanctioned “affiliations” and the chilling effect of the DDPA’s policies of territorial allocation.

       100.       The DGI family of Plans has publicly admitted Defendants’ illegal territorial

allocation. The DGI family has a website with the below map:




                                                 21
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 22 of 43




The website goes on to state that “Delta Dental of California, Delta Dental of Pennsylvania, Delta

Dental of New York, Inc., and Delta Dental Insurance Company, together with their affiliate

companies, form one of the largest dental benefits delivery systems in the country. We provide

dental benefits plans in 15 states, the District of Columbia, Puerto Rico and the Virgin Islands.

Our group of companies and affiliates are members of the Delta Dental Plans Association, a

network of 39 independent Delta Dental member companies. This gives our enrollees access to

some of the largest dentist networks nationwide.”

       101.        Similarly, Renaissance Health Service Corporation (“Renaissance Health”) is

another holding company that wholly or partly owns or controls a number of Plans. A New York

State Department of Financial Services Examiner’s Report issued in February of 2018 about one

of Renaissance Health’s subsidiaries, the Renaissance Health Insurance Company of New York,

contained an organizational chart illustrating the holdings of Renaissance Health, which is

excerpted below.


                                               22
     Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 23 of 43




       102.    DDPA encouraged these affiliations” of “independent Delta Dental member

companies.” As the DDPA stated in a 2015 Form 990 filed with the Internal Revenue Service

(“IRS”):




                                           23
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 24 of 43




Under this approach, all members must “comply[] with the organization’s membership standards

and other requirements.” Therefore, companies cannot become members of DDPA unless they

abide by DDPA’s standards and requirements.

       103.       Accordingly, efforts by a Plan using the “Delta Dental” brand to branch out of

its territory and seek the business of an employer or group in another state would have been

rebuffed.

       104.       This restriction on competition enforced by the DDPA and implemented by its

members and their affiliates is not in the individual self-interest of each Plan, as it limits each

Plan’s ability to grow and increase output, and effectively shackles it as a competitor.

       VI.     Defendants’ Anticompetitive Compensation Of Dentists

       105.       Defendants wield their considerable market power by compelling dentists to

accept below-market reimbursement terms for the provision of dental services.

       106.       These reimbursement terms do not fairly compensate dentists for those services.

Yet, Defendants are able to compel dentists to accept these terms through standardized provider

service contracts that are offered on a “take it or leave it” basis, with no room for negotiation, and

with complete control of rates and terms.

       107.       If Delta Dental Plans could compete with each other in the territories in which

other Delta Dental Plans operate, the resulting competition would provide dentists with more

opportunities to receive fairer compensation.

       108.       The American Dental Association (“ADA”) has developed research which

shows that dentists’ average, inflation-adjusted net income from 2001-18 has declined

significantly, due in large part to the anticompetitive conduct of Defendants. This decline is

demonstrated in the below chronology:



                                                 24
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 25 of 43




       109.      The figures on the chart—which depict nationwide average annual income for

dentists— tend to mask the disparities at a state by state level. The following map, also from the

ADA, shows average annual incomes by state for general dentists in 2018, which are sometimes

significantly lower than the national average of $190,440.




                                               25
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 26 of 43




       110.      The decline in dental reimbursements that has squeezed dentists’ earning ability

is shown on a state-by-state level in the following ADA chart:




                                               26
Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 27 of 43




                                27
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 28 of 43




All of this constitutes antitrust injury to members of the proposed Class.

       111.      The fee agreements between Delta Dental and dentists are non-negotiable. Delta

California’s sample form provider agreement provides an example of such an agreement:




The term “Contracted Fee” is defined in this sample agreement as follows:




These fees are non-negotiable.

       112.      Other Delta Dental provider contracts contain similar, non-negotiable fee

clauses. For example, the Delta Virginia PPO form provider agreement states that “[i]n our Delta

Dental PPO program, we base our payments on Dental PPO Allowances. You agree to accept

Delta Dental PPO Allowances as payment in full for Covered Benefits that you provide to Delta

Dental PPO Enrollees.” Similarly, the Delta Colorado standard agreement for dentists in its

                                                28
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 29 of 43




Premier network states that “[t]he Corporation agrees to compensate the Dentist for covered

benefits in the following manner. The submitted charge for any covered service will be compared

to the Maximum Plan Allowance (the allowable amount as determined by Delta Dental for a

procedure). The lesser of the submitted charge or the Delta Dental Maximum Plan Allowance will

be used to compute the patient copayment and compensation due to the Dentist from Corporation.”

Likewise, the Delta Rhode Island provider agreement states that “[t]he Dentist shall be

compensated for the provision of Covered Services in accordance with (i) the compensation

arrangements established by Delta Dental from time to time; and (ii) the terms and conditions of

the agreements entered into from time to time by Delta Dental or other Qualified Entities regarding

provision of dental services to covered persons.” And the Delta North Carolina PPO Provider

Agreement states that “Delta North Carolina herein agrees to pay me for each commonly

performed procedure performed by me to an eligible Delta North Carolina Subscriber in

accordance herewith and covered by such subscriber’s agreement with Delta North Carolina an

amount equal to the Maximum Plan Allowance as established by Delta North Carolina and

incorporated by reference herein, which fees may be amended from time to time by Delta North

Carolina in its sole discretion.”

       113.        Among the unilateral and unfair pricing practices in which Defendants have

recently engaged, Delta Dental Plans have imposed a series of onerous reimbursement fee cuts on

dental providers in its network.

       114.       For example, on     June 15, 2011, WDS, the predecessor entity of Delta

Washington, imposed an average reduction of dentist compensation rates of 15% for providers in

the Delta Dental Premier network and 5% for those in the Delta Dental PPO network.

       115.       When dentists complained, the WDS’s CEO, Jim Dwyer (“Dwyer”), remarked


                                                29
        Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 30 of 43




that they should just work harder. Meanwhile, by 2013 WDS’s cash investments had reached $234

million and its premium revenues exceeded $1 billion. Aggregate compensation for Delta

Washington Board members (excluding Dwyer) increased from $677,000 in 2015 to $1.28 million

in 2016. Dwyer’s compensation increased to $2.7 million in 2016, compared to $1.1 million in

2011.

        116.     Similar types of rate decreases were implemented by Delta Dental Plans across

the nation.

        117.     In 2011, Delta Idaho reduced dental reimbursement fees between 4% and 13%;

in June of 2012, the Plans in New Jersey and Connecticut engaged in similar reductions.

Thereafter, Delta Missouri cut dentist reimbursements in Missouri by an average of 7% and the

Plans in New Hampshire and Vermont implemented 4% rate cuts.

        118.     Similar events occurred in California. In August of 2013, Delta California

declined to honor its contractual commitment to dental service providers under its Premier Plan to

calculate maximum reimbursement rates “based on actuarial calculation, and taking into account

filed fees, health care inflation rates, market pricing by competitors, and acceptability by

customers.” Delta California instead allowed maximum fees that were in place as of January 1,

2011 – over two years earlier—to remain in effect as the maximum allowable fee.

        119.      This unilateral change in policy had the effect of eliminating language in Delta

California’s dental service provider contracts that Delta California would only lower its maximum

amount payable if “participating dentists’ filed or submitted fees decrease to such an extent that

Delta is warranted in reducing the maximum amount allowed.”

        120.     In Massachusetts, beginning in 1990, Delta Massachusetts had used a Consumer

Price Index (“CPI”) in calculating fees for dentists who provided services pursuant to its Delta


                                               30
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 31 of 43




Premier network. Affected dentists challenged those fees before the Massachusetts Department of

Insurance (“MDOI”). In an opinion issued in April of 2009, the MDOI condemned this fee

methodology and ordered Delta Massachusetts to replace it. The Hearing Examiner stated:

              Delta has not justified why the cost to an urban consumer of
              purchasing a basket of goods and services on a retail basis
              constitutes a reasonable basis upon which to cap reimbursements of
              Premier participating dentists. Delta has not demonstrated that its
              CPI reflects a Massachusetts dentist’s cost of doing business. I am
              not persuaded that these costs are tracked or mirrored by the
              consumer price index that Delta employs.
              In part, Delta defends its CPI adjustment because the prices charged
              for dental services are included in its CPI under the category of
              medical care. Delta, however, rejects the use of the “dental CPI” for
              its adjustment, dismissing it as merely an index of what dentists
              charge. The inclusion of retail dental charges in Delta’s CPI is no
              justification for its use, for the same reason that Delta rejects use of
              the “dental CPI.” Justifying Premier’s use of its CPI because it
              includes dental charges for the region, furthermore, creates an
              intellectual anomaly. Delta already collects Massachusetts-specific
              information about the prices at which dental services are billed when
              it collects the data on which Premier’s “customary fees” are based.
              Unlike Delta’s CPI, the “customary fees” are based specifically on
              the charges submitted to Delta by Massachusetts dentists (their
              “usual fees”). Delta has not explained why it is reasonable to cap
              dental reimbursements to Massachusetts dentists by reference to a
              CPI that contains within it dental charges made by dentists in several
              states, when Massachusetts-specific data has been collected.
                                             ****
              Another problem with Delta’s CPI adjustment is that, if the CPI-
              driven nature of the April 1, 2008 periodic update is duplicated for
              several periodic updates ad seriatim, the “customary maximum
              allowable fee” for a procedure will lag further and further behind the
              amount that lies at the 90th percentile of participating dentists’
              “usual fees” for that procedure. Over years of updates, the
              “customary” aspect of Premier’s fee methodology would depart, for
              the vast majority of dental procedures, further and further from the
              reality of the 90th percentile at which Massachusetts dentists usually
              are charging their nonsubscriber patients. A fee methodology with
              such a dramatic disconnect is inherently unreasonable.

       121.      Delta Massachusetts went back to the drawing board and came up with a revised


                                                31
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 32 of 43




fee methodology in 2009 for both Premier and PPO plans. Dentists again challenged it and once

again, a Hearing Examiner for MDOI determined that the bases for the new methodology were

insufficient to justify its use. Delta Massachusetts eventually adopted a fee methodology based on

a consumer price index specifically applicable to dental services (the “Dental CPI”).

       122.      Then in 2016, Delta Massachusetts introduced Total Choice, a new PPO product

that reimbursed dentists at about 25% to 30% less than they received under the then-current

Premier Plan. Ellen Factor, director of dental practice and membership engagement services for

the Massachusetts Dental Society, stated that “this PPO product was communicated to dentists

with very short notice and caused considerable concern for dentists, employers and legislators.”

The dentists in Massachusetts were forced to accept this new product offering or leave some of

their patients without coverage for procedures. As noted in an October 2017 article published in

the Worcester Business Journal:

               Dentists complained to the Legislature on Monday that they felt
               coerced into joining Delta Dental's new, lower-cost insurance plan,
               called Total Choice, and they asked lawmakers to impose more
               government control over the dental benefits giant.
               Last year, Delta told dentists it was offering a new plan through a
               for-profit subsidiary of the non-profit parent and initially gave them
               about a month to sign onto the new network or face a “one-year
               lockout,” Massachusetts Dental Society President David Lustbader
               told lawmakers.
               Because of Delta's market share, dentists felt they had little choice
               but to join the Total Choice Preferred Provider Organization (PPO),
               and the lower rates paid to dentists under the plan have forced them
               to weigh tough business decisions, they told the Committee on
               Financial Services.
               Lindi Ezekowitz, a pediatric dentist in Newburyport, said she
               couldn't afford to continue accepting both MassHealth patients and
               Total Choice PPO patients, so she no longer accepts Total Choice.
               Patients with that plan who choose to still see her must pay in full
               out of their own pockets.
               “Those patients are suffering,” Ezekowitz told the committee.


                                                32
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 33 of 43




       123.      Then, in July of 2019, Delta Massachusetts revised its fee methodology for Delta

Dental Premier and Delta Dental PPO. It abandoned the use of the Dental CPI and announced that

fees to providers would be reduced by 8.8% for non-incentive/standard fee schedule rates. That

led to Delta Massachusetts sending a letter to the patients of dentists who had to drop out of the

Delta Dental network because of these rate cuts, which stated, in part:

               I want you to know that [Dentist Name] at [location] will no longer
               be a member of the Delta Dental® networks. This change will
               happen on September 30, 2019. This means you and your family
               may pay more to get care with this dentist after September 30.

               Where you get your care is your choice. With Delta Dental, you have
               many options.

               You can stay with your current dentist. Just keep in mind that
               because he or she isn’t in our network at this location anymore, your
               costs will likely be higher. You may also be asked to pay up front
               for your visit, and you may have to submit your own claims for
               reimbursement. If you want to stay with this dentist, ask if he or she
               is part of the Delta Dental networks at a different dentist office
               location.

               The good news is that nearly every other dentist in the state is in our
               networks. This means you should be able to find a number of Delta
               Dental dentists near your home, school, or work.
               
       124.    As Janis Moriarty, president of the Massachusetts Dental Society explained in an

article recently published in Dentistry Today, the letters were misleading.

               Delta’s letter to patients is putting providers in an unfair and
               unfortunate position with respect to their patients by sending
               communications that are incomplete, and therefore misleading, and
               intrusive of the dentist-patient relationship.

               “Delta’s letter informs patients that their dentist is no longer a
               member of the Delta network without any explanation as to why,
               but the why is relevant. The letter also warns patients that they may
               be asked to pay up front and pay out of pocket for treatment. Delta,
               of course, has imposed this burden on patients by disallowing the
               assignment of benefits. The MDS will continue to have discussions
               with Delta regarding the importance of adding assignment of

                                                33
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 34 of 43




                benefits contract provisions to all its programs.

        125.      Thomas O’Rourke, head of corporate communications at Delta Massachusetts

asserted that its misleading letter was fully justified:

                We greatly value our relationships with providers and members.
                When dentists choose to discontinue their participation in our
                network, we have an obligation to inform our members, particularly
                when that change could result in a change in coverage or an increase
                in out-of-pocket costs

                The goal of these letters is to ensure that our members have the
                information they need to make the best care decisions for themselves
                and their family members and to give them the information they
                need if they want to make a change.

        126.      In an effort to minimize reimbursements to dentists, the Plans have encouraged

the migration of customers from the Delta Dental Premier Plan to the Delta Dental PPO plan.

Under the Delta Dental PPO Plan, reimbursement rates are not tethered to some dynamic Dental

CPI or other type of index. Instead, the Provider Agreement under the PPO plan sets forth fixed

compensation rates for specified dental services. As Delta Dental has explained: “participating

dentists agree to scheduled fees as payment in full.”

        127.    Those reimbursement rates do not change rapidly as a general matter and can stay

in place for years, even though a dentist’s costs of providing service (equipment, materials, labor,

etc.) are continually rising. Any gap between the fixed Delta Dental PPO reimbursement rate and

a dentist’s usual and customary rate for the service in question has to be written off by the dentist.

In a Delta Dental PPO, it is in the interests of the relevant Delta Dental Plan to contain costs by

encouraging dentists to forego some services, like ensuring that a patient undergoes a regular

dental checkup every six months.

        128.      The declining compensation for dentists contrasts starkly with the salaries and

benefits given to executives and directors of the ostensibly “not for profit” Delta Plans.

                                                   34
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 35 of 43




       129.        For example, based on its Form 990 filed with the IRS in 2016, Delta California’s

CEO was paid significantly more than his counterparts at much larger for profit, and not for profit,

companies:




       130.            Likewise, Delta California spent $54 million in compensating its executives

and Board of Directors in 2016, which constituted over one-fifth of total pay to company

personnel, a percentage far exceeding other health-related companies:




       131.           And Delta California’s executives received numerous other expensive

executive perks:




                                                 35
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 36 of 43




       132.      Delta Washington provides another example of the contrast between what

dentists earn and what Delta Dental Plan executives make. As discussed supra, Dwyer, the former

CEO of Delta Washington, was highly paid as of 2013. He continued to be highly compensated,

receiving a raise of $766,943 in 2016. Members of Delta Washington’s Board, who work between

seven and twelve hours a week, also got healthy raises: the then-board chair, Douglas Beck, got a

raise from $96,732 in 2015 to $154,573 in 2016, even though he only worked an average of eleven

hours per week. Total executive and board compensation for Delta Washington in 2016 was about

$10 million.

       133.      A third example is Delta Massachusetts. A June 2017 article in the Boston Globe

reported as follows:

               In 2015, the last year for which tax filings are available, eight executives at Delta
               Dental’s parent company earned more than $1 million in total compensation, up
               from just one in 2011. Total compensation includes base salary, bonuses, and
               retirement benefits.

               By comparison, Blue Cross Blue Shield of Massachusetts, which
               has eight times the revenues, reported total compensation of at least
               $1 million for seven executives in 2015, including almost $2.9
               million for chief executive Andrew Dreyfus. The pay packages at
               Delta’s parent company were also more generous than at Harvard
               Pilgrim Health Care and Tufts Health Plan, two other nonprofit
               insurers.

               Delta’s top earner in 2015 was the former president, Fay Donohue,

                                                36
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 37 of 43




               who received more than $7 million in total compensation despite
               working just a few months before retiring that year; much of that
               sum came in the form of retirement benefits and was previously
               reported in tax filings.

               Others who earned seven figures that year included Steven J.
               Pollock, who took over as president midyear and earned $2.4 million
               in total compensation, and Sheryl Traylor, senior vice president of
               human resources, who earned $2.6 million.

       134.      All of the foregoing indicates that Delta Dental Plans are profiting extensively

off the backs of the dental care providers in the Delta Dental network.

                              CLASS ACTION ALLEGATIONS

       135.      Plaintiff brings this action on their own behalf and as a class action on behalf of

a nationwide injunctive class under Rules 23(a) and Rule 23(b)(1) and (b)(2) of the Federal Rules

of Civil Procedure, and seek injunctive relief on behalf of the following class (the “Injunction

Class”):

               All Delta Dental Providers, not owned or employed by any of the
               Defendants, that provide dental goods or services to Delta Dental
               insureds pursuant to a Delta Dental insurance policy within the
               United States and its territories.

       136.      Plaintiff also brings this action on behalf of themselves and as a class action

under Rules 23(a) and Rule 23(b)(1) and (b)(3) of the Federal Rules of Civil Procedure, and seek

monetary damages on behalf of the following Mississippi class, also represented by Plaintiff. It is

defined as follows:

               All Delta Dental providers in the State of Mississippi, not owned or
               employed by any of the Defendants, that provided dental goods or
               services to a Delta Dental insured pursuant to a Delta Dental
               insurance policy within the State of Mississippi and within three
               years of the date of filing of this action.

       137.      These two classes will be referred to collectively herein as the “Class.”

       138.      Plaintiff believes there are thousands of members of the Class, the exact number

                                                37
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 38 of 43




and their identities being known by Delta Dental, making Class members so numerous and

geographically dispersed that joinder of all members is impracticable.

        139.       There are numerous questions of law and fact common to each Class member,

including, but not limited to:


          a.     Whether the conduct of Defendants alleged in this complaint constituted an
                 unlawful market allocation;

          b.     Whether the conduct of Defendants alleged in this complaint caused damages to
                 Plaintiff and other members of the Class and the amount and extent of those
                 damages; and

          c.     Whether the conduct of Defendants alleged in this complaint is ongoing and should
                 be enjoined.


        140.       Plaintiff is a member of the Class, has claims that are typical of the claims of the

Class members, has interests coincident with and not antagonistic to those of the other members

of the Class, and will fairly and adequately protect the interests of the members of the Class. In

addition, Plaintiff is represented by counsel who are competent and experienced in the prosecution

of antitrust and class action litigation.

        141.       The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications.

        142.       The questions of law and fact common to the members of the Class predominate

over any questions affecting only individual members, including legal and factual issues relating

to liability and damages.

        143.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Treatment as a class action will permit a large number of similarly

situated persons to adjudicate their common claims in a single forum simultaneously, efficiently

and without the duplication of effort and expense that numerous individual actions would

                                                  38
       Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 39 of 43




engender. The Class is readily definable and is one for which records should exist in the files of

DDPA and/or the Plans or others, and a class action will eliminate the possibility of repetitious

litigation.

        144.      Class treatment will also permit the adjudication of relatively small claims by

many members of the Class who otherwise could not afford to litigate claims such as those asserted

in this Complaint. This class action presents no difficulties of management that would preclude its

maintenance as a class action.

                                      CAUSES OF ACTION

                                  COUNT ONE
              NATIONWIDE INJUNCTIVE RELIEF UNDER THE SHERMAN ACT

        145.      Plaintiff incorporates the allegations set forth in the foregoing paragraphs as

though set forth herein.

        146.      This is a claim for nationwide injunctive relief under Section 16 of the Clayton

Act (15 U.S.C. § 26) brought by Plaintiff on behalf of all Delta Dental providers, not owned or

employed by any of the Defendants, that provide dental goods or services to Delta Dental insureds

pursuant to a Delta Dental insurance policy within the United States and its territories.

        147.      Defendants’ concerted acts of market allocation, output restraint and suppression

of compensation as described herein constitute per se violations of Sections 1 and 3 of the Sherman

Act (15 U.S. C. §§ 1 and 3) or, at least, are subject to a “quick look” rule of reason analysis.

        148.      Defendants’ unlawful conduct threatens to continue to injure Plaintiff and

members of the Injunction class. Plaintiff seeks a permanent injunction prohibiting Defendants

and all others acting in concert from continuing their illegal contract, combination, or conspiracy

and ordering them to take appropriate remedial action to correct and eliminate any remaining

effects of their illegal contract, combination, or conspiracy.

                                                 39
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 40 of 43




        149.      Plaintiff reserves the right to seek preliminary injunctions as necessary.

                               COUNT TWO
          MISSISSIPPI MONETARY DAMAGES UNDER THE SHERMAN ACT

        150.      Plaintiff incorporates the allegations set forth in the foregoing paragraphs as

though set forth herein.

        151.      Plaintiff brings this claim under Section 4 of the Clayton Act (15 U.S.C. § 15)

for treble damages and interest on behalf of all Delta Dental providers in the State of Mississippi,

not owned or employed by any of the Defendants, that provided dental goods or services to a Delta

Dental insured pursuant to a Delta Dental insurance policy within the State of Mississippi and

within three years of the date of filing of this action.

        152.      As alleged more specifically above, Defendants have engaged in a market

allocation scheme and price-fixing that represent a contract, combination, and conspiracy in

restraint of trade within the meaning of Section 1 and 3 of the Sherman Act (15 U.S.C §§ 1, 3).

        153.      Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so doing,

Defendants have also conspired to suppress competition and reduce compensation to dental

Providers in violation of Sections 1 and 3 of the Sherman Act. Due to the lack of competition

which results from Defendants’ illegal conduct, dental providers are undercompensated for those

services. Defendants’ anticompetitive acts are illegal per se under Section One and Three of the

Sherman Act or are subject to a “quick look” rule of reason analysis.

        154.      As a direct and proximate result of Defendants’ continuing violations of Section

One and Three of the Sherman Act, Plaintiff and members of the Mississippi class have suffered

and continue to suffer injury and damages of the type that the federal antitrust laws were designed

to prevent. Such injury flows directly from that which makes Defendants’ conduct unlawful. These

                                                   40
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 41 of 43




damages consist of having been paid less, having been forced to accept far less favorable rates and

other contract terms, and/or having access to far fewer patients than they would have but for

Defendants’ anticompetitive agreement.

                          COUNT THREE
  MISSISSIPPI MONETARY DAMAGES UNDER MISS. CODE ANN. § 75-21-1. et seq.


        155.           Plaintiff incorporates the allegations set forth in the foregoing paragraphs as

though set forth herein.

        156.           Plaintiff brings this claim under Miss. Code Ann. § 75-21-1 et seq., for

damages and interest on behalf of all Delta Dental providers in the State of Mississippi, not owned

or employed by any of the Defendants, that provided dental goods or services to a Delta Dental

insured pursuant to a Delta Dental insurance policy within the State of Mississippi and within three

years of the date of filing of this action.

        157.       As alleged more specifically above, Defendants have engaged in a market

allocation scheme and price-fixing that represent a contract, combination, and conspiracy in

restraint of trade within the meaning of Miss. Code Ann. § 75-21-1 et seq.

        158.       Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so doing,

Defendants have also conspired to suppress competition and reduce compensation to dental

Providers in violation of Miss. Code Ann. § 75-21-1 et seq. Due to the lack of competition which

results from Defendants’ illegal conduct, dental providers are undercompensated for those

services. Defendants’ anticompetitive acts are illegal per se or are subject to a “quick look” rule

of reason analysis.

        159.           The challenged agreements have had substantial and unreasonable


                                                  41
      Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 42 of 43




anticompetitive effects such as those set forth above, including but not limited to:

               a. Reducing the number of dental insurance companies competing with Delta
                  Mississippi throughout Mississippi;

               b. Unreasonably limiting the entry of competitor dental insurance companies into
                  Mississippi;

               c. Allowing Delta Mississippi to maintain and enlarge its market power throughout
                  Mississippi; and

               d. Paying below-market reimbursement rates to dentists.

       160.           As a direct and proximate result of Defendants’ continuing violations of

Miss. Code Ann. § 75-21-1 et seq., described in this Complaint, Plaintiff and other members of

the Mississippi class have suffered injury and damages in an amount to be proven at trial. These

damages consist of having been paid less, having been forced to accept far less favorable rates and

other contract terms, and/or having access to far fewer patients than they would have but for

Defendants’ anticompetitive agreement.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the proposed Class of similarly situated persons

and entities, respectfully request that the Court:

               a. Determine that this action may be maintained as a class action under Rule 23 of
                  the Federal Rules of Civil Procedure and appoint Plaintiff as Class
                  Representatives, and Counsel for Plaintiff as Class Counsel;

               b. Adjudge and decree that Defendants have violated Section 1 and 3 of the
                  Sherman Act;

               c. Adjudge and decree that Defendants have violated Miss. Code Ann. § 75-21-1 et
                  seq;

               d. Permanently enjoin Defendants from entering into, or from honoring or
                  enforcing, any agreements that restrict the territories or geographic areas in
                  which any of the Delta Dental Plans may compete;

               e. Permanently enjoin Defendants from retaliating against any Plaintiff for
                  participation in the litigation or enforcement of any remedy;

                                                     42
     Case 3:19-cv-00910-DPJ-FKB Document 1 Filed 12/11/19 Page 43 of 43




             f. Require ongoing periodic reporting on compliance by the Defendants,
                monitoring by the Court, and a process through which class members will be
                represented in any compliance issue at Defendants’ cost, all of which should
                continue until Defendants show that they have corrected the effects of their
                illegal conduct;

             g. Award the Plaintiff and the Damages Classes treble the amount of damages
                suffered by Provider Plaintiff and members of the Damages Classes as proven at
                trial;

             h. Award costs and attorneys’ fees to Plaintiff;

             i. Award prejudgment interest; and

             j. Award any such other and further relief as may be just and proper.

                                       JURY DEMAND

      Pursuant to Fed. R. Civ. P. 38(c), Plaintiff demands a trial by jury on all issues so triable.

Date: December 11, 2019

                                                             Respectfully submitted,

                                                             /s/ Michael P. McGartland
                                                             Michael P. McGartland
                                                             MS Bar No. 100487
                                                             Lee Rikard McGartland
                                                             MS Bar No. 10005
                                                             McGartland Law Firm, PLLC
                                                             University Centre I, Suite 500
                                                             1300 South University Drive
                                                             Fort Worth, Texas 76107
                                                             Telephone: (817) 332-9300
                                                             Facsimile: (817) 332-9301
                                                             mike@mcgartland.com
                                                             lee@mcgartland.com




                                                43
